                   IN THE UNITED STATES BANKRUPTCY COURT
               NORTHERN DISTRICT OF ALABAMA, NORTHERN DIVISION

  IN RE:                                     )
                                             )
  PETTUS PROPERTIES, LLC,                    )    CASE NO. 19-80926-CRJ-11
                                             )    CHAPTER 11
  Debtor.                                    )
                                             )




            AMENDED DISCLOSURE STATEMENT FOR CHAPTER 11 PLAN OF
                          PETTUS PROPERTIES, LLC
                      DEBTOR AND DEBTOR-IN-POSSESSION


                                       September 24, 2019




 Stuart M. Maples
 Mary Ena J. Heath
 MAPLES LAW FIRM, PC
 200 Clinton Avenue West, Suite 1000
 Huntsville, Alabama 35801
 (256) 489-9779 – Telephone
 (256) 489-9720 – Facsímile
 $smaples@mapleslawfirmpc.com
 mheath@mapleslawfirmpc.com
 Attorneys for Debtor-in-Possession




Case 19-80926-CRJ11      Doc 56     Filed 09/24/19 Entered 09/24/19 15:35:17   Desc Main
                                  Document      Page 1 of 29
                  Solicitation of Votes with Respect to the Chapter 11 Plan

                                                 of

                               PETTUS PROPERTIES, LLC

      THE MANAGEMENT OF PETTUS PROPERTIES, LLC, DEBTOR AND DEBTOR-IN-
 POSSESSION (THE “DEBTOR” OR THE “COMPANY”), BELIEVES THAT THE DEBTOR’S
 CHAPTER 11 PLAN DATED ________________ (THE “PLAN”), IS IN THE BEST
 INTERESTS OF ITS CREDITORS. ALL CREDITORS ARE PROVIDED FOR IN THIS
 DISCLOSURE STATEMENT. TO BE COUNTED, YOUR BALLOT MUST BE DULY
 COMPLETED, EXECUTED, AND RECEIVED BY COUNSEL FOR THE DEBTOR, STUART
 M. MAPLES, MAPLES LAW FIRM, PC, 200 CLINTON AVENUE WEST, SUITE 1000,
 HUNTSVILLE, ALABAMA, 35801, BEFORE 5:00 P.M. ON _________________ (THE
 “VOTING DEADLINE”).

     ALL CREDITORS ARE ENCOURAGED TO READ AND CONSIDER
 CAREFULLY THIS ENTIRE DISCLOSURE STATEMENT PRIOR TO SUBMITTING
 BALLOTS PURSUANT TO THIS SOLICITATION. THIS DISCLOSURE STATEMENT
 CONTAINS ONLY A SUMMARY OF THE PLAN AND IS NOT INTENDED TO
 REPLACE CAREFUL AND DETAILED REVIEW AND ANALYSIS OF THE PLAN.

                                -------------------------------------

      ALL CAPITALIZED TERMS IN THIS DISCLOSURE STATEMENT NOT
 OTHERWISE DEFINED HEREIN HAVE THE MEANINGS GIVEN TO THEM IN THE PLAN.
 THE SUMMARIES OF THE PLAN AND THE OTHER DOCUMENTS CONTAINED IN THIS
 DISCLOSURE STATEMENT ARE QUALIFIED BY REFERENCE TO THE PLAN AND
 SUCH OTHER DOCUMENTS THEMSELVES.

                                -------------------------------------

 I.     INTRODUCTION.

        A.     Preliminary Statement.

        On March 25, 2019, Pettus Properties, LLC, debtor and debtor-in-possession (the
 “Debtor”), filed a voluntary Chapter 11 under of the Bankruptcy Code before the United States
 Bankruptcy Court for the Northern District of Alabama, Northern Division. The Debtor is
 managing its assets, business and financial affairs as a debtor-in-possession, subject to the
 supervision of the Bankruptcy Court and the provisions of the Bankruptcy Code.




                                                -2-
Case 19-80926-CRJ11      Doc 56     Filed 09/24/19 Entered 09/24/19 15:35:17        Desc Main
                                  Document      Page 2 of 29
          As set forth in more detail below, the Plan provides that the Debtor shall be allowed to
 retain its assets, which are subject to certain liens and interest, of which the Debtor has agreed to
 pay as provided for in the Plan.

        Accompanying this Disclosure Statement are copies of the following:

                1.      The Order of the Bankruptcy Court dated ____________, approving this
                        Disclosure Statement and solicitation and voting procedures related to the
                        Plan and setting the hearing on confirmation of the Plan for
                        _______________.

                2.      The Plan.

                3.      A ballot for accepting or rejecting the Plan. Ballots are provided to
                        holders of Allowed Claims in Classes 1, 2 and 3 so that they may vote to
                        accept or reject the Plan under the provisions of the Bankruptcy Code. See
                        Section I.B.2 (“Voting on the Plan”) for additional information regarding
                        ballots and voting procedures.

        B.      Plan Confirmation Process.

                1.      Approval of Disclosure Statement.

        After notice and a hearing held on ___________________, by order dated
 ___________________, pursuant to § 1125 of the Bankruptcy Code, the Bankruptcy Court
 approved this Disclosure Statement as containing information of a kind, and in sufficient detail,
 that would enable a hypothetical reasonable investor typical of the holders of Claims or Interests
 in Classes 1, 2, and 3, to make an informed judgment whether to accept or reject the Plan. The
 Bankruptcy Court’s approval of this Disclosure Statement, however, does not constitute a
 determination by the Bankruptcy Court as to the fairness or merits of the Plan.

                2.      Voting on the Plan.

                a.      Who May Vote. Pursuant to § 1126 of the Bankruptcy Code, holders of
                Allowed Claims or Interests may vote to accept or reject the Plan, provided,
                however, that (i) the holders of Claims or Interests in classes that are not
                conclusively impaired under the Plan are presumed to have accepted the Plan and
                solicitation of acceptances with respect to such classes is not required, and (ii) a
                class is deemed not to have accepted the Plan if the Plan provides that the Claims
                or Interests of such class do not entitle the holders of such Claims or Interests to
                receive or retain any property under the Plan on account of such Claims or Interests.
                Accordingly, the Debtor is soliciting acceptance of the Plan only from holders of
                Claims or Interests in the following classes, which are “impaired” under the Plan
                and are entitled to accept or reject the Plan:




                                                 -3-
Case 19-80926-CRJ11         Doc 56     Filed 09/24/19 Entered 09/24/19 15:35:17            Desc Main
                                     Document      Page 3 of 29
                       •   Class 1 – Allowed Secured Claims
                       •   Class 2 – Allowed Unsecured Claims
                       •   Class 3 – Equity Interest Holders

         Only Persons who hold Claims or Interests in the foregoing impaired classes are entitled
 to vote to accept or reject the Plan.

      THE DEBTOR BELIEVE THAT ACCEPTANCE OF THE PLAN IS IN THE BEST
 INTERESTS OF HOLDERS OF CLAIMS AND INTERESTS IN ALL IMPAIRED
 CLASSES. THE DEBTOR RECOMMEND THAT ALL PERSONS ENTITLED TO VOTE
 CAST A BALLOT TO ACCEPT THE PLAN.

               b.      Deadline for Voting. The Bankruptcy Court has fixed 5:00 p.m. (Central
               Time) on ______________________, as the deadline for voting. To be counted,
               all ballots must be completed and received, as set forth below, before the Voting
               Deadline.

               c.     Voting Procedures. Holders of Claims in Classes 1, 2 and 3 should
               complete and sign the enclosed Ballot and deliver it by mail, hand or overnight
               delivery to:

                                        Stuart M. Maples
                                     Maples Law Firm, PC
                                 200 Clinton Ave. W., Suite 200
                                   Huntsville, Alabama 35801

        TO BE COUNTED, YOUR BALLOT MUST BE RECEIVED BY THE VOTING
 DEADLINE OF 5:00 P.M. CENTRAL TIME ON ___________________. You must ensure
 the receipt of the ballot before the Voting Deadline. Ballots received after the Voting
 Deadline will not be counted.

               d.      Significance of Voting. The vote for each holder of a claim in an impaired
               class is important. Acceptance by each impaired class of claims is a condition to
               confirmation of the Plan on a consensual basis. The Bankruptcy Code defines
               “acceptance” of a plan by a class of creditors as acceptance by holders of two-thirds
               in dollar amount and more than one-half in number of the claims of that class that
               actually cast ballots for acceptance or rejection of the Plan. If a class or classes of
               impaired Claims does not accept the Plan, the Debtor has required confirmation of
               the Plan under the “cram down” provisions of § 1129(b) of the Bankruptcy Code,
               which permits confirmation, notwithstanding non-acceptance by one or more
               impaired classes, if the Plan does not discriminate unfairly and is “fair and
               equitable” with respect to each non-accepting class. THESE CALCULATIONS
               ARE BASED ONLY ON THE CLAIM AMOUNTS AND NUMBER OF
               CREDITORS WHO ACTUALLY VOTE.                            THE VOTE OF EACH
               CREDITOR IS IMPORTANT.




                                                 -4-
Case 19-80926-CRJ11        Doc 56     Filed 09/24/19 Entered 09/24/19 15:35:17             Desc Main
                                    Document      Page 4 of 29
        The Debtor will prepare and file with the Court a certification of the results of the balloting
 with respect to the Plan. ANY BALLOTS RECEIVED AFTER THE VOTING DEADLINE
 WILL NOT BE COUNTED, NOR WILL ANY BALLOTS RECEIVED BY FACSIMILE
 BE ACCEPTED.

                3.      Confirmation Hearing.

        Pursuant to § 1128 of the Bankruptcy Code, the Bankruptcy Court shall schedule a
 confirmation hearing to consider confirmation of the Plan.

        At the Confirmation Hearing, the Court will (i) determine whether the requisite vote has
 been obtained for each Class, (ii) hear and determine objections, if any, to the Plan and to
 confirmation of the Plan that have not been previously disposed of, (iii) determine whether the
 Plan meets the confirmation requirements of the Bankruptcy Code, and (iv) determine whether to
 confirm the Plan.

        Any objection to confirmation of the Plan must be in writing and filed and served as
 required by the Court pursuant to the Order Approving Disclosure Statement. Specifically, all
 objections to the confirmation of the Plan must be served in a manner so as to be received on
 or before __________________, at 5:00 p.m. (Central Time) by:

                a.    Clerk of the Court, United States Bankruptcy Court, 400 Wells Street, P.O.
                Box 3045, Decatur, Alabama, 35602.

                b.     Counsel to the Debtor, Stuart M. Maples, Maples Law Firm, PC, 200
                Clinton Ave. West, Suite 1000, Huntsville, Alabama, 35801; and

                c.     Richard Blythe, Office of the Bankruptcy Administrator, 400 Wells Street,
                P.O. Box 3045, Decatur, Alabama, 35602.


 II.    BUSINESS AND HISTORY OF DEBTOR.

        A.      Company Structure.

                The Debtor is an Alabama LLC with two Members--Don Pettus and Patricia Pettus.

        B.      Overview of Debtor's Business.

                The Debtor owns real estate located in Hartselle, Alabama, which properties are
        currently leased to various tenants.




                                                  -5-
Case 19-80926-CRJ11         Doc 56     Filed 09/24/19 Entered 09/24/19 15:35:17             Desc Main
                                     Document      Page 5 of 29
        C.     History.

              The Debtor organized as an LLC in 2001 and has operated as a leasing/property
        management company since that time. It currently owns and operates five properties.

        D.     Assets.

                Schedule A/B, filed in this matter and incorporated into Exhibit A, accurately
        reflects the assets of the Debtor.

        E.     Debt Structure.

               1.        Administrative Expense Claims.

                      At Confirmation, the Debtor anticipates administrative expense claims
               allowable under the Plan by Maples Law Firm, P.C., in the approximate amount of
               $20,645.00.

                         All Administrative Claims are Unclassified.

               2. Tax Claims. None.

               3.        Allowed Secured Claims.

                       The Debtor currently has one (1) secured lender: National Loan Investors,
               L.P. for a mortgage and Promissory Note dated June 1, 2015. The Creditor states
               that the current balance as of the Petition Date is $439,733.74, with interest
               accruing at 5.00%, per annum. The Debtor is contemplating filing an objection to
               the amount of this claim, which is set out in the Petition as $264,000.00.

                         The Plan places this Secured Claim in Class 1.

               4.        Summary of Unsecured Debt for Distribution Purposes Under the Plan.

                       The Plan places all Unsecured Claims in Class 2. The total amount of these
               claims is $16,000.00.

        The Debtor reserves all rights, claims and defenses with respect to the allowance, amount
 and classification of all claims. Moreover, some of the claims are disputed or unliquidated.
 Additional claims may be unknown to the Debtor. The Debtor reserves all rights and make no
 representation or warranty as to the amount of Allowed Claims.




                                                 -6-
Case 19-80926-CRJ11         Doc 56     Filed 09/24/19 Entered 09/24/19 15:35:17        Desc Main
                                     Document      Page 6 of 29
        F.        Potential Claims of Debtor.

                  The Debtor is currently unaware of any potential claims they may have against any
        entity.

 III.   EVENTS LEADING TO CHAPTER 11.

        Debtor had fallen behind on its financial obligations to National Loan Investors, L.P. The
 Debtor listed some of its real estate holdings for sale and had a potential buyer. This sale did not
 go through, which resulted in the inability of the Debtor to maintain current payments to National
 Loan Investors, L.P. A foreclosure by National Loan Investors, L.P was scheduled for March 26,
 2019. Debtor filed for Chapter 11 March 25, 2019.

 IV.    CHAPTER 11 PROCEEDINGS.

        Post-Filing Operations. After filing this Chapter 11 case, the Debtor has operated its
 business and managed its assets and affairs as a debtor-in-possession pursuant to §§ 1107 and 1108
 of the Bankruptcy Code. The Debtor will file monthly reports with the Bankruptcy Court
 summarizing its post-filing operating results.

 V.     SUMMARY OF PLAN.

          NOTE: The following is a summary of the Plan. Read the Plan itself for a full disclosure
 of its contents. The following summary is provided for convenience only and is not intended as a
 complete statement of the terms of the Plan. If the summary conflicts in any way with the Plan,
 the terms of the Plan shall control. REFERENCE TO THE PLAN IS NECESSARY FOR A
 FULL UNDERSTANDING OF ITS TERMS.

        A.        Overview. The Plan provides for the payment of secured and unsecured debt.


        B.        Disclosure of Unclassified Claims.

                  1.     Administrative Expense Claims. This class shall consist of all
                  administrative expense claims of the Debtor's Chapter 11 case as allowed pursuant
                  to § 503(b) of the Code and given priority in accordance with § 507(a)(1) of the
                  Code. This class is divided into the following sub-classes:

               Maples Law Firm, P.C.: Debtor has incurred legal fees with the law firm of
        Maples Law Firm, P.C. relating to the firm’s representation of the Debtor in Bankruptcy.
        These legal fees, if approved by the Court, shall constitute an Administrative Expense
        Claim which is unimpaired and shall be paid either upon the Effective Date of the Plan or
        in a manner agreed upon by the Debtor and Maples Law Firm. The amount of professional
        compensation due at confirmation is estimated to be approximately $20,645.00.

                     2. Tax Claims – None.



                                                 -7-
Case 19-80926-CRJ11         Doc 56     Filed 09/24/19 Entered 09/24/19 15:35:17            Desc Main
                                     Document      Page 7 of 29
       C.     Unimpaired Classes

       All classes of claims are impaired under the Plan.

       D.     Impaired Classes

       Class 1 – Allowed Secured Claims.

       Class 1 shall consist of the Allowed Secured Claim of National Loan Investors, L.P. A
       proof of claim has been filed for $439,733.74, accruing interest at 5.00%, per annum. The
       Debtor is contemplating filing an objection to the amount of this claim.

       Class 2 - Allowed Unsecured Claims.

       Class 2 shall consist of the Allowed Unsecured Claims of all other unsecured creditors.

       Class 3 – Equity Interest Holders.

       Class 3 shall consist of the equity position of Members Don Pettus and Patricia Pettus in
       the Debtor.

VI.    IMPAIRMENT AND TREATMENT OF CLASSES UNDER THE PLAN

       A.     Treatment of Unclassified Claims.

              1.     Administrative Expense Claims: This class shall consist of all
              administrative expense claims of the Debtor' Chapter 11 case as allowed pursuant
              to § 503(b) of the Code and given priority in accordance with § 507(a)(1) of the
              Code. This class is divided into the following sub-classes:

                    Maples Law Firm, P.C.: Debtor has incurred legal fees with the law firm of
                    Maples Law Firm, P.C. relating to the firm’s representation of the Debtor in
                    Bankruptcy. These legal fees, if approved by the Court, shall constitute an
                    Administrative Expense Claim which is unimpaired and shall be paid either
                    upon the Effective Date of the Plan or in a manner agreed upon by the Debtor
                    and Maples Law Firm. The amount of professional compensation due at
                    confirmation is estimated to be approximately $20,645.00.

              2.      Tax Claims: None




                                               -8-
Case 19-80926-CRJ11      Doc 56     Filed 09/24/19 Entered 09/24/19 15:35:17           Desc Main
                                  Document      Page 8 of 29
       B.      Treatment of Impaired Classes. The treatment of all Claims and Interests shall
       be in accordance with the Plan.

              Class 1 – Secured Claims.

              Class 1 shall consist of the Allowed Secured Claim of National Loan Investors, L.P.
              in the amount of $439,733.74. Debtor is contemplating filing an objection to the
              amount of this Claim. Debtor seeks to reduce the interest rate on this Claim from
              5.00% to 4.00%, per annum. Class 1 shall be paid through interest-only payments
              for eighteen (18) months in the amount of $1,465.78, commencing on the Effective
              Date of the Plan. This payment will be paid direct by the Debtor. Any other income
              after expenses will be used to repair the property and market it for sale, following
              which Debtor will apply the proceeds to payment of the debt to National Loan
              Investors, L.P.

              Class 2 – Allowed Unsecured Claims.

              Class 2 consists of the Allowed Unsecured Claims of all other unsecured creditors.
              The Allowed Unsecured Claims of the unsecured creditors will be paid from fifty
              percent (50%) of the Net Plan Profits (as defined in the Plan) of Debtor for five (5)
              years or until paid in full. However, if unsecured debts are not paid in full by the
              end of year five (5), any remaining balance will balloon at the end of year six (6)
              and be due and payable by the Debtor at that time.

              Class 3 – Equity Interest Holders.

              Class 3 shall consist of the equity position of Members Don Pettus and Patricia
              Pettus in the Debtor. The Members, or their assigns, will receive no equity
              distribution (other than salary) unless and until Class 2 is paid in full.

 V.    IMPLEMENTATION OF THE PLAN

       A.     Means of Executing the Plan.

              1.      The Debtor proposes to implement the Plan as follows:

                      a.     Service the debt by making the payments as they are set out in the
              Plan.

                      b.      Alternatively, Debtor will market and sell the real property to an
              unrelated third party with a view to liquidate parcels of the property within the next
              eighteen (18) months and continue liquidating until the secured debt is paid in full.
              This sale, if agreed upon, is anticipated to be accomplished pursuant to § 363(f) of
              the Bankruptcy Code.

              2.      Management. The Debtor shall continue to manage its affairs through



                                               -9-
Case 19-80926-CRJ11        Doc 56     Filed 09/24/19 Entered 09/24/19 15:35:17           Desc Main
                                    Document      Page 9 of 29
       Patricia Pettus.

               3.      Creditors’ Committee. No creditors’ committee was formed in this
       matter. Operating reports will continue and shall be available to the creditors until the Plan
       is substantially consummated and the case is closed.

               4.         Disbursing Agent. Patricia Pettus shall be the Disbursing Agent.

              5.      De Minimis Distributions. Notwithstanding anything to the contrary
       contained in the Plan, the Debtor shall not be required to transmit Cash to the holder of an
       Allowed Claim in an impaired class of claims if the amount of Cash otherwise due is less
       than $10.00. All Cash not so distributed shall be deposited into the Unpaid Claims Reserve,
       and such Cash shall become the sole and exclusive property of the Debtor.

       B.      Treatment of Executory Contracts and Unexpired Leases.

               The Debtor intends to assume the current leases of the tenants for its properties.
       Pursuant to § 1123(b)(2) of the Bankruptcy Code, except for those executory contracts and
       unexpired leases, if any, assumed pursuant to the Plan or as to which the Debtor has filed
       prior to the Confirmation Date a motion to assume and assign or a motion to reject, all
       executory contracts and unexpired leases to which the Debtor is or was a party and not
       previously rejected or assumed and assigned pursuant to prior order of the Bankruptcy
       Court, including, without limitation, all executive and employee severance, vacation,
       benefit and retirement plans, contracts and agreements (including, but not limited to all
       stay or retention programs, incentive plans, accelerated vesting plans, accelerated benefit
       plans, and any other plan, agreement, contract or document relating to or providing for
       payments to executives or employees not part of recurring salaries and wages), are deemed
       rejected pursuant to § 364(a) of the Bankruptcy Code as of the Effective Date.

               Each party to an executory contract or unexpired lease rejected pursuant to the Plan
       (and only such entities) asserting a claim for damages arising from such rejection shall file,
       not later than thirty (30) days following the Confirmation Date, a proof of such Claim;
       provided, however, that (1) the Bar Date established for rejection damages claims in this
       Section of the Plan shall not apply to Persons that may assert a Claim on account of an
       executory contract or unexpired lease that was rejected by the Debtor before Confirmation
       for which a prior Bar Date was established; and (2) any Person asserting a claim for
       rejection damages that does not timely file a proof of claim in accordance with the Plan
       shall be forever enjoined and barred from asserting such Claim against the Debtor, the
       Estate or any property of the Estate.


       C.      Provisions Governing Distributions.
               1.         Procedure for Determination of Claims.

                      a.     Objections to Claims. Notwithstanding the occurrence of the
               Confirmation Date, and except as to any Claim that has been Allowed prior to such


                                                 -10-
Case 19-80926-CRJ11          Doc 56 Filed 09/24/19 Entered 09/24/19 15:35:17              Desc Main
                                   Document    Page 10 of 29
              date or pursuant to this Plan, the Debtor, or any other Person authorized under
              § 502(a) of the Bankruptcy Code, may object to the allowance of any Claim against
              the Debtor or seek estimation thereof on any grounds permitted by the Bankruptcy
              Code; provided, however, that after the Effective Date the Bankruptcy Court shall
              have exclusive authority and responsibility to prosecute objections to Claims.

                      b.      Disputed Claims. Payments or Distributions under the Plan on
              account of disputed claims shall be held in reserve pending the allowance or
              disallowance of the Claim. To the extent any property is distributed to an entity on
              account of a Claim that is not an Allowed Claim, such property shall promptly be
              returned to the Disbursing Agent for deposit in the Unpaid Claims Reserve. To the
              extent that a disputed claim ultimately becomes an Allowed Claim, payments and
              distributions on account of such Allowed Claim shall be made in accordance with
              the provisions of the Plan. As soon as practicable after the date that the order or
              judgment of the Bankruptcy Code allowing such Claim becomes a Final Order, any
              property held in reserve as pursuant to the Plan that would have been distributed
              prior to the date on which a disputed claim becomes an Allowed Claim shall be
              distributed, together with any dividends, payments or other distributions made on
              account of such property from the date such distributions would have been due had
              such Claim then been an Allowed Claim to the date such distributions are made.

       D.     Distributions.

               1.      Undeliverable Distributions. Except as otherwise provided herein,
       distributions to holders of Allowed Claims shall be made: (a) at the addresses set forth on
       the respective proofs of Claim filed by such holders; (b) at the addresses set forth in any
       written notice of address change delivered to the Debtor after the date of the filing of any
       related proof of Claim; or (c) at the address reflected in the Schedules or the Debtor's
       records if no proof of Claim has been filed and if the Debtor has not received written notice
       of a change of address, as set forth herein. If a distribution is returned as undeliverable,
       the maker of such distribution shall hold such distribution and shall not be required to take
       any further action with respect to the delivery of the distribution unless and until the earlier
       of (1) the date on which Debtor is notified in writing of the then current address of the
       holder entitled to receive the distribution or (2) within six (6) months from the first payment
       due on the Unsecured Claims, except as the Bankruptcy Court may otherwise order. If the
       Disbursing Agent is notified in writing of the then current address of the holder before the
       expiration of the six (6) month period, the Disbursing Agent shall promptly make the
       distribution required by the Plan to the holder at the then current address. If the Disbursing
       Agent is not so notified by the end of the six (6) month period, and the holder of the Claim
       does not by such date assert a right to such undeliverable distribution, the holder shall be
       forever barred from asserting a Claim to such undeliverable distribution, which shall
       become available for distribution to holders of other Allowed Claims as provided in the
       Plan.




                                                -11-
Case 19-80926-CRJ11       Doc 56 Filed 09/24/19 Entered 09/24/19 15:35:17                   Desc Main
                                Document    Page 11 of 29
               2.      Manner of Payment. Distributions by the Disbursing Agent may be made,
       at the option of the Disbursing Agent, in cash, by wire transfer, or by check drawn on such
       accounts established by the Disbursing Agent as necessary to effectuate the Plan.

               3.     Interest. Unless otherwise required by Final Order of the Bankruptcy Court
       or applicable bankruptcy law, interest shall not accrue or be paid after the Filing Date on
       any Claims, and no holder of a Claim shall be entitled to interest accruing on or after the
       Filing Date on any Claim.

              4.      Fractional Dollars; De Minimis Distributions.

                      a.       Whenever any payment of a fraction of a cent would otherwise be
              called for, the actual payment shall reflect a rounding of such fraction to the nearest
              whole cent.

                      b.      No interim distribution will be made on account of any Allowed
              Class 2 Claim to the holder of any such Allowed Class 2 Claim if the amount of
              such distribution for the Allowed Claim is less than $10.00. Immediately before
              the last distribution date on Unsecured Claims, the Disbursing Agent shall (i)
              aggregate the amount of all distributions that would have been made on account of
              an Allowed Claim but for this de minimis provision and (ii) on the last distribution
              date, make a distribution on account of such Allowed Claim in accordance with the
              Plan.

               5.       Distributions on Claims Allowed Pursuant to Section 502(h) of the
       Bankruptcy Code. Except as otherwise provided in the Plan, no distributions shall be
       made on account of a Claim arising as a result of a Final Order entered in an avoidance
       action until such Claim becomes an Allowed Claim. Any Claim that is allowed pursuant
       to § 502(h) of the Bankruptcy Code prior to the first distribution date as a result of the entry
       of a Final Order in any avoidance action will be treated in accordance with the provisions
       of the Plan. All holders of such Claims that become Allowed Claims after the first
       distribution date will receive an initial distribution on the distribution date next following
       the date on which their Claim becomes an Allowed Claim and shall receive subsequent
       distributions, if any, in accordance with the provisions of the Plan. Distributions under the
       Plan on account of anticipated Claims that may arise or become allowable as a result of the
       entry of a Final Order in any avoidance action that are not Allowed Claims as of the first
       distribution date may be held in reserve, at the discretion of the Disbursing Agent, pending
       the allowance of disallowance of such Claims.

               6.     Disbursing Agent’s Compliance with Tax Requirements. In compliance
       with § 346 of the Bankruptcy Code, to the extent applicable, the Disbursing Agent shall
       comply with all withholding and reporting requirements imposed by federal, state or local
       taxing authorities in connection with making distributions pursuant to the Plan. The
       Disbursing Agent shall be authorized to take any and all action necessary and appropriate
       to comply with such requirements. As a condition to making any distribution under the
       Plan, the Disbursing Agent may require the holder of an Allowed Claim to provide such


                                                -12-
Case 19-80926-CRJ11       Doc 56 Filed 09/24/19 Entered 09/24/19 15:35:17                   Desc Main
                                Document    Page 12 of 29
        holder’s taxpayer identification number, and such other information, certification or forms
        as necessary to comply with applicable tax reporting and withholding laws.
        Notwithstanding any other provision of this Plan, each entity receiving a distribution of
        dash pursuant to this Plan shall have sole and exclusive responsibility for the satisfaction
        and payment of tax obligations imposed by any governmental unit, including income,
        withholding and other tax obligations, on account of any such distribution.

                 7.     Reserve for Disputed Claims. Except as otherwise provided in the Plan,
        no distributions shall be made on account of a disputed claim until such claim becomes an
        Allowed Claim. In making any distribution on Allowed Claims, the Disbursing Agent shall
        calculate the amount of such distribution (for purposes of making a Pro Rata calculation)
        as if each disputed claim were an Allowed Claim, unless the Bankruptcy Court enters an
        order specifying that the disputed claim should be treated as being a different amount for
        purposes of such calculation. The Disbursing Agent shall reserve from distributions a
        sufficient amount to make a distribution on a disputed claim in the event it becomes an
        Allowed Claim (unless the Bankruptcy Court orders otherwise). To the extent a disputed
        claim is allowed pursuant to a Final Order, any reserves attributable to the disallowed
        portion of the disputed claim shall be distributed on account of Allowed Claims pursuant
        to the terms of the Plan.

                 8.      Setoffs. Subject to § 553 of the Bankruptcy Code, in the event the Debtor
        has a claim of any nature whatsoever against a holder of a Claim, the Disbursing Agent
        may, but is not required to, set off the Debtor's claim against such Claim (and any
        distributions or other rights to receive property arising out of such Claim under the Plan)
        unless any such claim of the Debtor is or will be released under the Plan. Neither the failure
        to set off nor the allowance of any Claim under the Plan shall constitute a waiver or release
        of any claim of the Debtor.

               9.     Reliance on Claims Register. In making distributions under the Plan, the
        Disbursing Agent may rely upon the accuracy of the claims register maintained by the
        Bankruptcy Court or its designee as claims agent in the case, as modified by any Final
        Order of the Bankruptcy Court disallowing Claims in whole or in part.


        E.      Reservation of the Rights of the Estate.

          All claims, rights to payment, causes of action, cross-claims and counterclaims of the
 Debtor of any kind or nature whatsoever including, without limitation, causes of action and
 avoidance actions, against third parties arising before the Confirmation Date that have not been
 disposed of prior to the Effective Date shall be preserved and treated in accordance with the Plan.
 Without limitation of the foregoing, pursuant to § 1123(b) of the Bankruptcy Code, the Debtor
 shall enforce, for the benefit of the holders of Allowed Class 2 Claims (a) the causes of action and
 avoidance actions; (b) all Claims, causes of action, and related recoveries against any person; and
 (c) all other claims, rights to payment and causes of action, cross claims and counterclaims of any
 nature or type whatsoever, at law or in equity, against any person.




                                                -13-
Case 19-80926-CRJ11        Doc 56 Filed 09/24/19 Entered 09/24/19 15:35:17                 Desc Main
                                 Document    Page 13 of 29
 VII.   TAX CONSEQUENCES OF PLAN.

         The following summary discusses the material federal income tax consequences expected
 to result from the consummation of the Plan. This discussion is based on current provisions of the
 Internal Revenue Code of 1986, as amended (the “Tax Code’), applicable Treasury Regulations,
 judicial authority and current administrative rulings and pronouncements of the Internal Revenue
 Service (the “IRS”). There can be no assurance that the IRS will not take a contrary view, and no
 ruling from the IRS has been or will be sought by the Debtor or his advisors. Legislative, judicial
 or administrative changes or interpretations may be forthcoming that could alter or modify the
 statements and conclusions set forth herein. Any such changes or interpretations may or may not
 be retroactive and could affect the tax consequences to, among others, the Debtor and the holders
 of Claims.

         The following summary is for general information only. The federal income tax
 consequences of the Plan are complex and subject to significant uncertainties. This summary does
 not address foreign, state or local tax consequences of the Plan, nor does it purport to address all
 of the federal income tax consequences of the Plan. This summary does not purport to address the
 federal income tax consequences of the Plan to taxpayers subject to special treatment under the
 federal income tax laws, such as broker-dealers, tax-exempt entities, financial institutions,
 insurance companies, S corporations, small business investment companies, mutual funds,
 regulated investment companies, foreign corporations, and non-resident alien individuals. EACH
 HOLDER OF A CLAIM IS STRONGLY URGED TO CONSULT ITS OWN TAX ADVISOR
 REGARDING THE POTENTIAL FEDERAL, STATE, LOCAL OR FOREIGN TAX
 CONSEQUENCES OF THE PLAN.

        A.      Federal Income Tax Consequences to the Debtor.

      NOTHING STATED IN THE DISCUSSION WHICH FOLLOWS IS OR SHOULD BE
 CONSTRUED AS TAX ADVICE TO ANY CREDITOR OF THE DEBTOR. CREDITORS
 SHOULD CONSULT WITH THEIR OWN TAX ADVISORS REGARDING THE TAX
 CONSEQUENCES OF THE PLAN.

         The statements contained in this portion of the Disclosure Statement are based on existing
 provisions of the Internal Revenue Code of 1986, as amended ("Code"), Treasury Regulations
 promulgated thereunder, existing court decisions, published Revenue Rulings, Revenue
 Procedures and Technical Information Releases of the Internal Revenue Service ("IRS"), and
 legislative history. Any changes in existing law may be retroactive, may affect transactions
 commenced or completed prior to the effective date of the changes, and may significantly modify
 this discussion.

        Legislation may be introduced in future sessions of Congress which could eliminate or alter
 some of the anticipated tax results of the Plan. No attempt has been made to evaluate in any detail
 the impact, which may be substantial, of any proposed legislation on the Plan.

       The following is intended to be only a summary of certain tax considerations under current
 law which may be relevant to the creditors of the Debtor. It is impractical to set forth in this



                                                -14-
Case 19-80926-CRJ11        Doc 56 Filed 09/24/19 Entered 09/24/19 15:35:17                 Desc Main
                                 Document    Page 14 of 29
 Disclosure Statement all aspects of federal, state, and local tax law which may have tax
 consequences to the Debtor and his creditors.

         Some of the tax aspects discussed herein are complex and uncertain. Moreover, the
 discussion below is necessarily general, and the full tax impact of the Plan upon the creditors will
 vary depending upon each creditor's individual circumstances. Therefore, all the creditors should
 satisfy themselves as to the federal, state and local tax consequences of the Plan by obtaining
 advice solely from their own advisors.

      THE CREDITORS SHOULD NOT CONSIDER THE DISCUSSION WHICH
 FOLLOWS TO BE A SUBSTITUTE FOR CAREFUL, INDIVIDUAL TAX PLANNING AND
 ARE EXPRESSLY CAUTIONED THAT THE INCOME TAX CONSEQUENCES TO THE
 CREDITORS ARE COMPLEX AND VARY CONSIDERABLY DEPENDING UPON EACH
 PARTY'S CIRCUMSTANCES. ACCORDINGLY, CREDITORS ARE STRONGLY URGED
 TO CONSULT THEIR OWN TAX ADVISORS WITH REGARD TO THEIR PARTICULAR
 TAX SITUATIONS.

               1.   The Plan. The terms of the Plan provide for payment provisions which
        should be analyzed individually for each Creditor with its tax advisor.

                2.    Creditors.

                        a.      To the extent that Creditors receive payments under the Plan as
                interest, such Creditors will recognize interest income under § 51(a)(4) of the Code.

                       b.     To the extent that, pursuant to the Plan, creditors receive cash
                payments from the Debtor in satisfaction of their claims, such creditors may
                recognize gain or loss, as the case may be, equal to the difference between the
                amount of the cash so received and their adjusted basis in such claim.


                        c.      The gain or loss to be recognized by such creditors will be either
                ordinary income or capital gain depending on, among other factors, the status of
                the creditor and the nature of Claim in the hands of the creditor. While capital gains
                and ordinary income are presently taxed at the same rates, §§ 1211 and 1212 of the
                Code limit the ability to offset net capital losses against ordinary income.

                3.    Bad Debt Deduction. Section 166 of the Code permits the deduction of debts
        which have become totally or partially worthless. Therefore, to the extent that certain
        creditors will receive less than full payment from the Debtor with respect to the debt owed
        such creditors, such creditors may be able to deduct such bad debts for federal income tax
        purposes. The nature of the deduction for a bad debt depends on its classification as either
        a business or non-business debt. For non-corporate taxpayers, non-business bad debts are
        deductible as short-term capital losses, and so are subject to the limitations on deductibility
        of capital losses under §§ 1211 and 1212 of the Code. Business bad debts and bad debts
        held by corporate taxpayers are deductible as ordinary losses. A bad debt is deductible to



                                                 -15-
Case 19-80926-CRJ11        Doc 56 Filed 09/24/19 Entered 09/24/19 15:35:17                  Desc Main
                                 Document    Page 15 of 29
        a creditor at the time it becomes wholly or partially worthless determined under the
        particular facts and circumstances.

               4.    Income from the Discharge of Indebtedness. As a general rule, § 61(a)(12)
        of the Code, requires that gross income for federal income tax purposes include income
        from the discharge of indebtedness. However, § 108(a)(1) of the Code, specifically
        excludes discharge of indebtedness income from gross income if the discharge occurs in a
        Title 11 (bankruptcy) case. Therefore, the Debtor will not recognize income on the
        discharge of indebtedness pursuant to the Plan.

                Section 108(b) of the Code does, however, provide that the amount excluded from
        gross income under § 108(a)(1) must be applied to reduce, in order, the following tax
        attributes of the Debtor: (a) net operating losses and net operating loss carryovers; (b)
        general business credits; (c) capital loss carryovers; (d) the basis of the property of the
        taxpayer (but not below the aggregate liabilities of the taxpayer after the discharge,
        pursuant to § 1017(b)(2) of the Code); and (e) foreign tax credit carryovers.

               Alternatively, the Debtor may elect, under § 108(b)(5) of the Code, to apply any
        portion of the reduction referred to above to a reduction of the taxpayer's basis in
        depreciable property and real estate held for sale in the ordinary course of business.

                The effect of the reduction of tax attributes is to defer the recognition of income on
        the discharge of indebtedness income until such time as the reduced tax attribute would
        have otherwise been available to the Debtor to decrease taxable income.

                5.   State and Local Taxes. In addition to the federal income tax consequences
        described above, Creditors should consider potential state and local tax consequences
        which are not discussed herein. In general, the State of Alabama imposes a tax against
        income of residents and non-residents of Alabama who have income from sources within
        the state of Alabama. The Alabama income tax is imposed on taxable income at a
        graduated rate of up to five percent (5%).

             THE FOREGOING ANALYSIS IS NOT INTENDED TO BE A SUBSTITUTE
        FOR CAREFUL TAX PLANNING, PARTICULARLY SINCE CERTAIN OF THE
        INCOME TAX CONSEQUENCES OF THE PLAN WILL NOT BE THE SAME FOR
        ALL CREDITORS, DUE TO THEIR RESPECTIVE DIFFERING SOURCES AND
        TYPES OF INCOME AND DEDUCTIONS, AND OTHER FACTORS.
        ACCORDINGLY, CREDITORS ARE URGED TO CONSULT WITH THEIR OWN
        TAX ADVISORS WITH REFERENCE TO THEIR OWN TAX SITUATION.

VIII.   PLAN CONFIRMATION PROCESS.

        A.      Confirmation.

         At the Confirmation Hearing, the Bankruptcy Court shall confirm the Plan if the Plan
 satisfies all requirements of § 1129(a) include the following: (1) the Plan must be accepted by all



                                                -16-
Case 19-80926-CRJ11        Doc 56 Filed 09/24/19 Entered 09/24/19 15:35:17                 Desc Main
                                 Document    Page 16 of 29
 impaired classes, (2) the Plan must be feasible, and (3) with respect to each holder of a Claim or
 Interest that does not vote to accept the Plan (even if such holder is a member of a Class that as a
 whole votes to accept the Plan), the Plan must be in the “best interests” of such holder in that the
 Plan provides for a distribution to the holder that is not less than the amount such holder would
 receive in a hypothetical Chapter 7 liquidation of the Debtor. With respect to the requirement that
 each impaired class votes to accept the Plan, § 1129(b) provides that if all other requirements of
 § 1129(a) are satisfied, the Plan still may be confirmed if the Plan, with respect to each impaired
 class that does not accept the Plan, “does not discriminate unfairly” and is “fair and equitable”
 with respect to such class. The acceptance, feasibility, unfair discrimination and fair and equitable
 concepts are discussed in more detail below.

        B.      Acceptance of Plan by Voting.

        For the Plan to be accepted by an impaired class of claims, it must be accepted by holders
 of Claims in such Class that hold at least two-thirds in dollar amount and one-half in number of
 the Claims in such Class held by creditors that actually vote. A Class is impaired if the legal,
 equitable, or contractual rights of the members of such class are modified or altered by the Plan
 (with an exception, not applicable to the Plan, for curing defaults, reinstating maturity and
 compensating certain damages). Classes 1, 2 and 3 in this Plan are impaired and entitled to vote.

         If any impaired Class does not accept the Plan, and at least one impaired Class accepts the
 Plan, the Debtor may seek confirmation of the Plan under the “cram down” provisions of § 1129(b)
 of the Bankruptcy Code. To obtain confirmation despite non-acceptance by one or more impaired
 Classes, the Debtor must show to the Bankruptcy Court that the Plan does not discriminate unfairly
 and is fair and equitable with respect to each such Class. Each of these requirements is discussed
 further, as follows:


                1.      Unfair Discrimination. A plan does not discriminate unfairly with respect
        to a non-accepting Class if it protects the rights of such Class in a manner consistent with
        the treatment of other Classes with similar rights. The unfair discrimination test does not
        require that similarly situated Classes be treated in exactly the same way. The test requires
        that such Classes be treated substantially similarly or if not treated substantially similarly,
        that differences in treatment be fair.

                2.     Fair and Equitable. A plan does not discriminate unfairly if either (a) each
        holder of a Claim or Interest in the non-accepting Class receives or retains under the Plan
        property of a value equal to the Allowed amount of such Claim or Interest; or (b) the
        holders of Claims or Interests that are junior to such Class receive or retain nothing under
        the Plan on account of such Claims or Interests (the “Absolute Priority Rule”).

        C.      Feasibility.

         As a condition to confirmation of the Plan, § 1129(a) of the Bankruptcy Code requires that
 Confirmation is not likely to be followed by the liquidation of the Debtor (except as provided in
 the Plan) or the need for further financial reorganization. The Plan provides for reorganization of
 the Debtor's assets. The Debtor is not likely to need further financial reorganization. Accordingly,


                                                 -17-
Case 19-80926-CRJ11         Doc 56 Filed 09/24/19 Entered 09/24/19 15:35:17                 Desc Main
                                  Document    Page 17 of 29
 the Plan is feasible and the Debtor can demonstrate that the Plan is not likely to be followed by the
 liquidation of the Debtor (except as provided in the Plan) or the need for further financial
 reorganization of the Debtor. The cost savings alone provided for by the Plan is a net $15,642.33
 per month which will be more than sufficient to fund the Plan.

        D.      Best Interests of Creditors Test.

                1.      Overview. Confirmation requires that each holder of an Allowed Claim
        and Interest that is included in an Impaired Class (a) accept the Plan or (b) receive or retain
        under the Plan, property of a value, as of the Effective Date of the Plan, that is not less than
        the value such holder would receive or retain if the Debtor was liquidated under chapter 7
        of the Bankruptcy Code. This requirement applies to all dissenting or non-voting members
        of impaired Classes, even with respect to a Class that has accepted the Plan.

               To determine what holders of Claims and Interests would receive in a hypothetical
        Chapter 7 liquidation, the Bankruptcy Court will consider the dollar amount that would be
        generated in a straight liquidation of the Debtor's assets and properties. Such amount would
        be reduced by the costs and expenses of liquidation by additional administrative expense
        claims that would accrue in Chapter 7. Chapter 7 costs and expenses would include,
        without limitation, (a) statutory fees payable to the Chapter 7 trustee pursuant to § 326 of
        the Bankruptcy Code; (b) fees payable to attorneys, accountants, auctioneers, liquidators
        and other professional advisors that the Chapter 7 Trustee would engage to assist in
        discharging his duties under the Bankruptcy Code; and (c) any unpaid expenses incurred
        by the Debtor during the case, such as unpaid vendor invoices and fees and reimbursement
        of expenses of attorneys, accountants and other professional advisors retained by the
        Debtor or statutory committees or any party asserting a substantial contribution claim under
        § 503(b)(3) of the Bankruptcy Code.

                Based on the foregoing, holders of Allowed Claims and Interests in Class 1 would
        not receive full distribution in Chapter 7, and Class 2 would likely receive no distributions.
        The Plan also provides for payment of priority and administrative claims that would be
        payable from the proceeds of causes of action before any distribution to Unsecured Claims.
        The Plan, therefore, provides for distributions not less than the value that such holders
        would receive in Chapter 7.

                Accordingly, the Plan meets the best interests of creditors test with respect to all
        holders of Claims and Interests. The Debtor believe the Plan will maximize the potential
        return to all parties in interest.

                There are no known avoidance actions.

               Based on the foregoing, the Debtor has concluded that reorganization under the
        Plan will result in a greater distribution to holders of all classes than liquidation through
        Chapter 7.




                                                 -18-
Case 19-80926-CRJ11         Doc 56 Filed 09/24/19 Entered 09/24/19 15:35:17                  Desc Main
                                  Document    Page 18 of 29
 IX.    ALTERNATIVES TO PLAN.

        As an alternative to confirming the Plan, the Bankruptcy Court could convert the case to a
 case under Chapter 7 of the Bankruptcy Code, dismiss the case, or consider another Chapter 11
 plan.

        A.      Liquidation under Chapter 7.

         If the Plan is not confirmed, and no other alternative plan is proposed, the Bankruptcy
 Court could find cause to convert the case to a case under Chapter 7 of the Bankruptcy Code. In
 Chapter 7, a trustee would be elected or appointed to liquidate the assets of the Debtor for
 distribution to the Debtor's creditors in accordance with the priorities established by the
 Bankruptcy Code.

         The Debtor believes that conversion of the case to a case under Chapter 7 of the Bankruptcy
 Code would result in lower distributions to all Creditors. Substantially all assets of the Debtor,
 with the exception of the avoidance actions, are subject to liens of the holder of the Secured Claim
 (the “Secured Party”). In a Chapter 7 case, the Secured Party likely would be able to obtain relief
 from automatic stay under § 362(d) to foreclose on its liens. In this event, essentially no assets,
 other than avoidance actions, would remain to satisfy the claims of creditors other than the Secured
 Party.

        As disclosed on the Debtor’s Summary of Assets and Liabilities, a copy of which is
 attached hereto as Exhibit B (except for the amount of the Secured Creditor National Loan
 Investors, L.P. the claim of which is supported by their Proof of Claim which is attached hereto as
 Exhibit B-1), the total assets of the Debtor are $471,095.00 and the total liabilities are $455,733.74.

        Conversion to Chapter 7 would result in a No Asset Case.

        Based on the foregoing, the Debtor believe that holders of Claims and Interests would
 receive a lower distribution on account of such Claims and Interests if the case were converted to
 Chapter 7.

        B.      Comparison of Plan.

         The Debtor is of the opinion that the proposed Plan provides more for each class of
 creditors and represents the statutorily mandated payment of priority claims.

        C.      Dismissal of Case.

         Dismissal of the case likely would have a disastrous result on the value of the Debtor's
 assets and the return to holders of Claims and Interests. Without limitation, dismissal of the case
 would terminate the automatic stay and allow the Secured Creditor to immediately foreclose its
 liens on substantially all of the Debtor's assets. Moreover, dismissal of the case would leave the
 Debtor without sufficient funding to preserve assets pending their liquidation. Dismissal also
 would terminate all means for the repayment of Unsecured Creditors under the Plan. In summary,



                                                  -19-
Case 19-80926-CRJ11         Doc 56 Filed 09/24/19 Entered 09/24/19 15:35:17                  Desc Main
                                  Document    Page 19 of 29
 dismissal of the Case would drastically reduce the value of the Debtor’s assets, would lower the
 return to the Secured Creditor, and essentially would eliminate any return to holders of other
 Claims and Interests. The Debtor believes that dismissal of the case is not a viable alternative to
 the Plan.

         D.      Alternative Chapter 11 Plan.

         If the Plan is not confirmed, the Debtor and other parties in interest, including, without
 limitation, holders of Claims and Interests and any official statutory committee, could propose an
 alternative plan. The Debtor believes, however, that the Plan will provide the greatest and most
 expeditious return to holders of Claims and Interests. Because the Claim of the Secured Party
 exceed the expected liquidation value of the Debtor's assets, an alternative plan would not likely
 provide for any distributions to parties other than the Secured Party. The formulation, negotiation,
 and confirmation of an alternative plan also would delay significantly the administration of the
 Debtor's case and would have a negative impact on the Debtor's ability to reorganize. Under the
 circumstances, the Debtor submits that confirmation of an alternative plan is unlikely on terms and
 conditions as favorable to holders of Claims and Interests as those in the Plan.

 X.      CONCLUSION/RECOMMENDATION.

         Based on the foregoing, the Debtor believes that the Plan is the best alternative to maximize
 the value of the Debtor’s assets and to maximize the return to creditors and equity security holders.
 The Debtor believes confirmation of the Plan is in the best interests of all parties in interest in the
 case.

         The Debtor recommends that all parties entitled to cast ballots vote to ACCEPT the Plan.

         Respectfully submitted September 24, 2019.

                                                         Debtor and Debtor-in-Possession

                                                         PETTUS PROPERTIES, LLC

                                                         /s/ Patricia Pettus
                                                         PATRICIA PETTUS, MEMBER

                                                         /s/ Stuart M. Maples
                                                         STUART M. MAPLES

                                                         /s/ Mary Ena J. Heath
                                                         MARY ENA J. HEATH
 MAPLES LAW FIRM, PC
 200 Clinton Ave. W, Suite 1000
 Huntsville, Alabama 35801
 (256) 489-9779 - Telephone
 smaples@mapleslawfirmpc.com
 mheath@mapleslawfirmpc.com
 Attorneys for the Debtor


                                                  -20-
Case 19-80926-CRJ11          Doc 56 Filed 09/24/19 Entered 09/24/19 15:35:17                 Desc Main
                                   Document    Page 20 of 29
                                                                                                                 EXHIBIT A              3/25/19 1:17PM


 Fill in this information to identify the case:

 Debtor name         Pettus Properties, LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF ALABAMA

 Case number (if known)
                                                                                                                         Check if this is an
                                                                                                                         amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                        12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No. Go to Part 2.
       Yes Fill in the information below.
    All cash or cash equivalents owned or controlled by the debtor                                                       Current value of
                                                                                                                         debtor's interest

 Part 2:        Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.


 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                 page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy


        Case
          Case
             19-80926-CRJ11
               19-80926-11 Doc
                            Doc1 56Filed
                                      Filed
                                         03/25/19
                                            09/24/19Entered
                                                      Entered
                                                            03/25/19
                                                                09/24/19
                                                                      13:30:45
                                                                         15:35:17Desc
                                                                                   Desc
                                                                                      Main
                                                                                        Main
                                   Document
                                   Document Page  Page21
                                                       8 of
                                                          of29
                                                             29
                                                                                                                 EXHIBIT A                 3/25/19 1:17PM



 Debtor         Pettus Properties, LLC                                                        Case number (If known)
                Name


        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.


 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used    Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value        debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

           47.1.     1998 Ford Clubwagon XLT                                            $1,400.00    Comparable sale                      $1,400.00


           47.2.     1994 Ford Truck F150                                               $1,600.00    Comparable sale                      $1,600.00



 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)

 51.       Total of Part 8.                                                                                                           $3,000.00
           Add lines 47 through 50. Copy the total to line 87.

 52.       Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.       Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

           Description and location of                    Nature and          Net book value of      Valuation method used   Current value of
           property                                       extent of           debtor's interest      for current value       debtor's interest
           Include street address or other                debtor's interest   (Where available)
           description such as Assessor                   in property
           Parcel Number (APN), and type
           of property (for example,
           acreage, factory, warehouse,
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy


        Case
          Case
             19-80926-CRJ11
               19-80926-11 Doc
                            Doc1 56Filed
                                      Filed
                                         03/25/19
                                            09/24/19Entered
                                                      Entered
                                                            03/25/19
                                                                09/24/19
                                                                      13:30:45
                                                                         15:35:17Desc
                                                                                   Desc
                                                                                      Main
                                                                                        Main
                                   Document
                                   Document Page  Page22
                                                       9 of
                                                          of29
                                                             29
                                                                                                                 EXHIBIT A    3/25/19 1:17PM



 Debtor         Pettus Properties, LLC                                                       Case number (If known)
                Name

            apartment or office building, if
            available.
            55.1. 125 Main Street West
                     Hartselle, Alabama
                     Commercial office
                     building

                     212 Main Street West
                     Hartselle, Alabama
                     Commercial Office
                     building

                     1521 Sparkman
                     Street NW
                     Hartselle, Alabama
                     Commercial property

                     1550 Highway 31 NW
                     Hartselle, Alabama
                     Commercial
                     office/warehouse

                     1523 Sparkman St.
                     NW
                     Hartselle, Alabama
                     Vacant Lot                           Owner                      $468,000.00       Tax records       $468,000.00


            55.2.
                     Bank Independenr
                     Checking Account                     Owner                            $95.00      N/A                       $95.00




 56.        Total of Part 9.                                                                                           $468,095.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
               No
               Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                    page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                      Best Case Bankruptcy


        Case
          Case
             19-80926-CRJ11
               19-80926-11 Doc
                            Doc1 56Filed
                                      Filed
                                         03/25/19
                                            09/24/19Entered
                                                      Entered
                                                            03/25/19
                                                               09/24/19
                                                                     13:30:45
                                                                        15:35:17Desc
                                                                                  Desc
                                                                                     Main
                                                                                       Main
                                   Document      Page 23
                                                      10 of 29
                                                                                                                                              EXHIBIT A                 3/25/19 1:17PM



 Debtor          Pettus Properties, LLC                                                                              Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                     $0.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                        $3,000.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                        $468,095.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                                $3,000.00         + 91b.              $468,095.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $471,095.00




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                         page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy


         Case
           Case
              19-80926-CRJ11
                19-80926-11 Doc
                             Doc1 56Filed
                                       Filed
                                          03/25/19
                                             09/24/19Entered
                                                       Entered
                                                             03/25/19
                                                                09/24/19
                                                                      13:30:45
                                                                         15:35:17Desc
                                                                                   Desc
                                                                                      Main
                                                                                        Main
                                    Document      Page 24
                                                       11 of 29
                                                                                                                                                                       EXHIBIT B                      3/25/19 1:17PM


 Fill in this information to identify the case:

 Debtor name            Pettus Properties, LLC

 United States Bankruptcy Court for the:                       NORTHERN DISTRICT OF ALABAMA

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $           468,095.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $              3,000.00

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $           471,095.00


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $           264,000.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$            16,000.00


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $             280,000.00




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy


         Case
           Case
              19-80926-CRJ11
                19-80926-11 Doc
                             Doc1 56Filed
                                       Filed
                                          03/25/19
                                             09/24/19Entered
                                                       Entered
                                                             03/25/19
                                                                 09/24/19
                                                                       13:30:45
                                                                          15:35:17Desc
                                                                                    Desc
                                                                                       Main
                                                                                         Main
                                    Document
                                    Document Page  Page25
                                                        7 of
                                                           of29
                                                              29
                                                                                                            EXHIBIT B-1
 Fill in this information to identify the case:
                                                                                                                                  FILED
 Debtor 1 Pettus Properties, LLC                                                                                           U.S. Bankruptcy Court
                                                                                                                     NORTHERN DISTRICT OF ALABAMA
 Debtor 2
 (Spouse, if filing)                                                                                                              4/30/2019
 United States Bankruptcy Court           NORTHERN DISTRICT OF ALABAMA                                                   Joseph E. Bulgarella, Clerk
 Case number: 19−80926


Official Form 410
Proof of Claim                                                                                                                                         04/19

Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.

Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
explain in an attachment.

A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.


Part 1: Identify the Claim
1.Who is the current            National Loan Investors, L.P.
  creditor?
                                Name of the current creditor (the person or entity to be paid for this claim)

                                Other names the creditor used with the debtor


2.Has this claim been                    No
  acquired from                          Yes. From whom?                Wachovia Bank
  someone else?
3.Where should notices            Where should notices to the creditor be sent?                  Where should payments to the creditor be sent? (if
  and payments to the                                                                            different)
  creditor be sent?               National Loan Investors, L.P.                                  5619 N Classen Blvd

  Federal Rule of                 Name                                                           Name
  Bankruptcy Procedure
  (FRBP) 2002(g)                  5619 N CLASSEN BLVD
                                  OKLAHOMA CITY, OK 73118



                                  Contact phone              405−254−5436                        Contact phone

                                  Contact email          gparsons@nli.com                        Contact email

                                  Uniform claim identifier for electronic payments in chapter 13 (if you use one):



4.Does this claim amend                  No
  one already filed?                     Yes. Claim number on court claims registry (if known)                         Filed on

                                                                                                                                  MM / DD / YYYY
5.Do you know if anyone                  No
  else has filed a proof                 Yes. Who made the earlier filing?
  of claim for this claim?
Official Form 410                                                      Proof of Claim                                                   page 1




      Case
     Case   19-80926-CRJ11 Doc
          19-80926-CRJ11    Claim
                               56 1 Filed
                                       Filed 04/30/19 Entered
                                           09/24/19     Desc Main  Document
                                                              09/24/19 15:35:17Page 1 ofMain
                                                                                 Desc    3
                                 Document       Page 26 of 29
Part 2: Give Information About the Claim as of the Date the Case Was Filed
                                                                                                     EXHIBIT B-1
6.Do you have any                  No
  number you use to                Yes. Last 4 digits of the debtor's account or any number you use to identify the debtor:       0100
  identify the debtor?


7.How much is the             $      439733.74                      Does this amount include interest or other charges?
  claim?                                                              No
                                                                      Yes. Attach statement itemizing interest, fees, expenses, or
                                                                      other charges required by Bankruptcy Rule 3001(c)(2)(A).
8.What is the basis of        Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful
  the claim?                  death, or credit card. Attach redacted copies of any documents supporting the claim required by
                              Bankruptcy Rule 3001(c).
                              Limit disclosing information that is entitled to privacy, such as healthcare information.
                                        Money Loaned


9. Is all or part of the          No
   claim secured?                 Yes. The claim is secured by a lien on property.
                                   Nature of property:
                                       Real estate. If the claim is secured by the debtor's principal residence, file a Mortgage
                                                      Proof of Claim Attachment (Official Form 410−A) with this Proof of Claim.
                                       Motor vehicle
                                       Other. Describe:


                                    Basis for perfection:                      Mortgage

                                    Attach redacted copies of documents, if any, that show evidence of perfection of a security
                                    interest (for example, a mortgage, lien, certificate of title, financing statement, or other
                                    document that shows the lien has been filed or recorded.)

                                    Value of property:                        $

                                    Amount of the claim that is               $      439733.74
                                    secured:
                                    Amount of the claim that is               $         0.00                       (The sum of the secured and
                                    unsecured:                                                                     unsecured amounts should
                                                                                                                   match the amount in line 7.)


                                    Amount necessary to cure any default as of the                     $      439733.74
                                    date of the petition:

                                    Annual Interest Rate (when case was filed)                         5.00        %
                                          Fixed
                                          Variable
10.Is this claim based on           No
   a lease?                         Yes. Amount necessary to cure any default as of the date of the petition.$


11.Is this claim subject to        No
   a right of setoff?              Yes. Identify the property:




Official Form 410                                                Proof of Claim                                                page 2




    Case
     Case19-80926-CRJ11
           19-80926-CRJ11 Doc 56 1 Filed
                           Claim          09/24/19
                                      Filed 04/30/19 Entered 09/24/19
                                                       Desc Main      15:35:17Page
                                                                  Document      Desc
                                                                                   2 ofMain
                                                                                        3
                                Document       Page 27 of 29
                                                                                                              EXHIBIT B-1
12.Is all or part of the claim            No
    entitled to priority under                                                                                                Amount entitled to priority
    11 U.S.C. § 507(a)?                   Yes. Check all that apply:
    A claim may be partly                   Domestic support obligations (including alimony and child support) $
    priority and partly                     under 11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).
    nonpriority. For example,
    in some categories, the                 Up to $3,025* of deposits toward purchase, lease, or rental of                    $
    law limits the amount                   property or services for personal, family, or household use. 11
    entitled to priority.                   U.S.C. § 507(a)(7).
                                            Wages, salaries, or commissions (up to $13,650*) earned within                    $
                                            180 days before the bankruptcy petition is filed or the debtor's
                                            business ends, whichever is earlier. 11 U.S.C. § 507(a)(4).
                                            Taxes or penalties owed to governmental units. 11 U.S.C. §                        $
                                            507(a)(8).
                                            Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5). $

                                            Other. Specify subsection of 11 U.S.C. § 507(a)( ) that applies                   $

                                         * Amounts are subject to adjustment on 4/1/22 and every 3 years after that for cases begun on or after the date
                                         of adjustment.

Part 3: Sign Below
 The person completing           Check the appropriate box:
 this proof of claim must
 sign and date it. FRBP                  I am the creditor.
 9011(b).
                                         I am the creditor's attorney or authorized agent.
 If you file this claim
 electronically, FRBP                    I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
 5005(a)(2) authorizes courts
 to establish local rules                I am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
 specifying what a signature     I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating
 is.                             the amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.
 A person who files a            I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
 fraudulent claim could be       and correct.
 fined up to $500,000,
 imprisoned for up to 5          I declare under penalty of perjury that the foregoing is true and correct.
 years, or both.
 18 U.S.C. §§ 152, 157 and
 3571.                           Executed on date                4/30/2019

                                                                 MM / DD / YYYY


                                 /s/ Glenna Parsons

                                 Signature

                                 Print the name of the person who is completing and signing this claim:
                                 Name                                       Glenna Parsons

                                                                           First name       Middle name         Last name
                                 Title                                      Bankruptcy Tech

                                 Company                                    National Loan Investors, LP

                                                                           Identify the corporate servicer as the company if the authorized agent is a
                                                                           servicer
                                 Address                                    5619 N CLASSEN BLVD

                                                                           Number Street
                                                                            OKLAHOMA CITY, OK 73118

                                                                           City State ZIP Code
                                 Contact phone             405−254−5436                         Email         gparsons@nli.com


Official Form 410                                                      Proof of Claim                                                   page 3




    Case
     Case19-80926-CRJ11
           19-80926-CRJ11 Doc 56 1 Filed
                           Claim          09/24/19
                                      Filed 04/30/19 Entered 09/24/19
                                                       Desc Main      15:35:17Page
                                                                  Document      Desc
                                                                                   3 ofMain
                                                                                        3
                                Document       Page 28 of 29
Label Matrix for local noticing             National Loan Investors LP                Pettus Properties, LLC
1126-8                                      3030 N W Expressway Ste 1313              PO Box 37
Case 19-80926-CRJ11                         Oklahoma City, OK 73112-5466              Hartselle, AL 35640-0037
NORTHERN DISTRICT OF ALABAMA
Decatur
Tue Sep 24 15:06:38 CDT 2019
U. S. Bankruptcy Court                      **Eddie Pruitt Ford                       **Patricia Pettus
400 Well Street                             710 US-31                                 PO Box 35640-0037
P. O. Box 2775                              Hartselle, AL 35640
Decatur, AL 35602-2775


**Tankersley’s Service Center               AJ Associates, Inc.                       AJ Associates, Inc.
200 Highway 31 North                        1550 Highway 31 NW                        PO Box 37
Hartselle, AL 35640-4445                    Hartselle, AL 35640-4430                  Hartselle, AL 35640-0037



Internal Revenue Service                    Joyce White Vance                         Loretta Lynch US Attorney General
Centralized Insolvency Operations           US Attorney General                       US Dept. of Justice
PO Box 7346                                 1801 4th Ave North                        950 Pennsylvania Ave NW
Philadelphia, PA 19101-7346                 Birmingham, AL 35203-2101                 Washington, DC 20530-0009


Luther Strange                              National Loan Investors, L.P.             National Loan Investors, LP
Alabama Attorney General                    5619 N CLASSEN BLVD                       c/o Jeffery J. Hartley, Esq.
PO Box 300152                               OKLAHOMA CITY, OK 73118-4015              PO Box 2767
Montgomery, AL 36130-0152                                                             Mobile, AL 36652-2767


Secretary of the Treasury                   State of Alabama                          The Robin’s Nest
1500 Pennsylvania Ave., NW                  Department of Revenue Legal Division      212 A/B Main St. West
Washington, DC 20220-0001                   PO Box 320001                             Hartselle, AL 35640
                                            Montgomery, AL 36132-0001


Tower Loans                                 U.S. Securities and Exchange Commission   United States Attorney
125 Main St. West                           Branch of Reorganization                  Northern District of Alabama
Hartselle, AL 35640-2415                    Atlanta Regional Office                   1801 Fourth Avenue North
                                            Suite 900                                 Birmingham, AL 35203-2101
                                            950 East Paces Ferry Road
                                            Atlanta, GA 30326-1382
United States Bankruptcy Administrator      United States Bankruptcy Administrator    Mary Ena Heath
Northern District of Alabama                P.O. Box 3045                             Maples Law Firm, PC
1800 Fifth Avenue North                     Decatur, AL 35602-3045                    200 Clinton Avenue West
Birmingham, AL 35203-2111                                                             Suite 1000
                                                                                      Huntsville, AL 35801-4919

Richard M Blythe                            Stuart M Maples                           End of Label Matrix
United States Bankruptcy Administrator      Maples Law Firm, PC                       Mailable recipients     25
PO Box 3045                                 200 Clinton Avenue W.                     Bypassed recipients      0
Decatur, AL 35602-3045                      Suite 1000                                Total                   25
                                            Huntsville, AL 35801-4919




             Case 19-80926-CRJ11         Doc 56 Filed 09/24/19 Entered 09/24/19 15:35:17              Desc Main
                                               Document    Page 29 of 29
